Case 1:16-cv-02370-WJM-MEH Document 97 Filed 09/24/19 USDC Colorado Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                 Judge William J. Martínez

   Civil Action No. 16-cv-2370-WJM-MEH

   LISA MURPHY, individually and on behalf of all similarly situated individuals and on
   behalf of the Proposed Rule 23 Class,

          Plaintiff,

   v.

   ALLSTAFF HOMECARE, LLC,

          Defendant.


    ORDER GRANTING PLAINTIFFS’ PARTIAL MOTION FOR SUMMARY JUDGMENT
        AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


          Before the Court are the parties’ cross motions for summary judgment. Both

   motions, in essence, seek the Court’s determination of whether, as a matter of law,

   Plaintiff Lisa Murphy or opt-in Plaintiff Gloria Pacheco (together, “Plaintiffs”) were

   covered by the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq., while

   employed by Defendant AllStaff Homecare, LLC (“Defendant”). Plaintiffs move for

   partial summary judgment in their favor asking the Court to declare, as a matter of law,

   that Defendant violated the FLSA and an analogous Colorado state law, leaving only

   the issues of willfulness and damages for trial. (ECF No. 64 (“Plaintiffs’ Motion”).)

   Defendant seeks summary judgment in its favor on the grounds that Plaintiffs have not

   and cannot put forth any evidence that either party engaged in interstate commerce,

   and therefore Plaintiffs are not covered by the FLSA. (ECF No. 63 (“Defendant’s

   Motion”).) Defendant also asks the Court to decline supplemental jurisdiction over
Case 1:16-cv-02370-WJM-MEH Document 97 Filed 09/24/19 USDC Colorado Page 2 of 15




   Plaintiffs’ state law claims. (ECF No. 66.)

          For the reasons explained below, the Court grants Plaintiffs’ Motion and denies

   Defendant’s Motion.

                                       I. BACKGROUND

          The following summary is drawn from the parties’ statements of material facts.

   The vast majority of the facts are undisputed.

          Plaintiffs are former home health aides (“HHAs”) employed by Defendant to

   provide in-home care for Defendant’s clients. (ECF No. 64 at 7, ¶ 3; ECF No. 66 at 2,

   ¶ 3.) Defendant is a Colorado corporation headquartered in Denver, and employs

   HHAs to provide in-home direct care and household services. (ECF No. 64 at 8, ¶ 6;

   ECF No. 66 at 2, ¶ 6.) Defendant has at least two employees and annual dollar volume

   of sales or business of at least $500,000. (ECF No. 64 at 8, ¶¶ 7–8; ECF No. 66 at 2,

   ¶¶ 7–8.)

          Murphy worked for Defendant as a HHA from August 26, 2015 to June 19, 2016,

   and Pacheco worked for Defendant both as a Certified Nursing Assistant (“CNA”) and

   an HHA from October 16, 2014 to October 21, 2016. (ECF No. 64 at 8 ¶¶ 4–5; id. at 7

   ¶ 3 n.2; ECF No. 66 at 2, ¶¶ 4–5.) Defendant required HHAs to pass a competency

   examination that tested knowledge of, among other things, observing and documenting

   clients’ status, reading vital signs, infection control procedures, maintaining a clean,

   healthy, and safe environment, and using appropriate and safe personal hygiene and

   grooming techniques for clients. (ECF No. 64 at 9, ¶ 12; ECF No. 3, ¶ 12.) Murphy’s

   job duties included:

                 bathing, grooming, and dressing the client; toileting the

                                                 2
Case 1:16-cv-02370-WJM-MEH Document 97 Filed 09/24/19 USDC Colorado Page 3 of 15




                  client; other personal hygiene maintenance for the client;
                  conducting mobility exercises with the client; transferring the
                  client from bed to wheelchair to chair or couch; preparing
                  and serving meals to the client; transportation of the client to
                  medical appointments and . . . non-medical appointments
                  and attending those appointments with the client; running
                  errands for the client outside of the client’s home; shopping
                  for groceries and other items for the client; traveling with the
                  client on day and overnight trips; cleaning the client’s rooms,
                  living space, bathroom, and kitchen; making beds for the
                  client; washing, drying and folding clothes for the client[;]
                  washing and drying dishes for the client; sweeping,
                  mopping, and vacuuming floors for the client; dusting for the
                  client; and taking out the trash for the client.

   (ECF No. 64 at 9; ¶ 13; ECF No. 66 at 3, ¶ 13.) Pacheco’s duties w ere similar, except

   that she also provided oral care, cleaned dentures, and checked vitals, and was never

   assigned a client who needed transferring. (ECF No. 64 at 10; ¶ 14; ECF No. 66 at 3,

   ¶ 14.)

            Throughout their employment, Plaintiffs regularly worked more than 40 hours per

   week, and Defendant did not pay Plaintiffs an overtime premium of one-and-a-half

   times their regular pay for time worked in excess of 40 hours. (ECF No. 64 at 10; ¶¶

   16–17; ECF No. 66 at 3, ¶¶ 16–17.) Def endant deducted expenses for advertising,

   automobile and truck expenses, postage, telephone, and travel. (ECF No. 64 at 8, ¶ 9;

   ECF No. 66 at 2, ¶ 9.)

            Defendant admits all of the above facts. Indeed, other than the dispute about

   interstate commerce (see ECF No. 63 at 2–3, ¶ 1.a.–g; ECF No. 65 at 2–7, ¶ 1.a–g),

   the only dispute of fact concerns Defendant’s provision of services to veterans.

   Plaintiffs contend that Defendant “provides service to veterans who came to Colorado

   from other states to receive service.” (ECF No. 64 at 8, ¶ 10.) Defendant clarifies that


                                                 3
Case 1:16-cv-02370-WJM-MEH Document 97 Filed 09/24/19 USDC Colorado Page 4 of 15




   it takes referrals from the U.S. Department of Veterans Affairs office in Denver, which

   only refers local clients who have “come here from other States and receive service,”

   and that Defendant only takes “referrals for the counties in Colorado [it] serve[s].” (ECF

   No. 66 at 2–3, ¶ 10.)

         Murphy filed the Complaint on September 20, 2016, and moved for conditional

   certification under the FLSA on December 15, 2016. (ECF Nos. 1 & 21.) The Court

   granted conditional certification, and Pacheco was the only person who filed a consent

   to join. (ECF Nos. 52 & 57.) Defendant filed an Early Motion for Summary Judgment,

   arguing that the Court lacked subject matter jurisdiction over the FLSA claims and

   should decline to exercise supplement jurisdiction over the state law claims. (ECF

   No. 36.) The Court denied that motion without prejudice finding that the FLSA’s

   interstate commerce requirements are non-jurisdictional rather than an element of an

   FLSA claim. (ECF No. 46 at 7.) After the close of discovery, the parties filed their

   summary judgment motions.

                                    II. LEGAL STANDARD

         Summary judgment is warranted under Federal Rule of Civil Procedure 56 “if the

   movant shows that there is no genuine dispute as to any material fact and the movant

   is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v.

   Liberty Lobby, Inc., 477 U.S. 242, 248–50 (1986). W hether there is a genuine dispute

   as to a material fact depends upon whether the evidence presents a sufficient

   disagreement to require submission to the factfinder or, conversely, is so one-sided that

   one party must prevail as a matter of law. Anderson, 477 U.S. at 251–52; Stone v.



                                               4
Case 1:16-cv-02370-WJM-MEH Document 97 Filed 09/24/19 USDC Colorado Page 5 of 15




   Autoliv ASP, Inc., 210 F.3d 1132 (10th Cir. 2000). A fact is “material” if, under the

   relevant substantive law, it is essential to proper disposition of the claim. Wright v.

   Abbott Labs., Inc., 259 F.3d 1226, 1231–32 (10th Cir. 2001). An issue is “g enuine” if

   the evidence is such that it might lead a reasonable trier of fact to return a verdict for

   the nonmoving party. Allen v. Muskogee, 119 F.3d 837, 839 (10th Cir. 1997).

          In analyzing a motion for summary judgment, a court must view the evidence

   and all reasonable inferences therefrom in the light most favorable to the nonmoving

   party. Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998) (citing

   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). In

   addition, the Court must resolve factual ambiguities against the moving party, thus

   favoring the right to a trial. See Houston v. Nat’l Gen. Ins. Co., 817 F.2d 83, 85 (10th

   Cir. 1987).

                                              III. ANALYSIS

   A.     Plaintiffs’ Partial Motion for Summary Judgment

          1.      FLSA (Claim 1)

          The FLSA requires employers to pay all nonexempt employees, including

   employees in “domestic service in one or more households,” overtime compensation at

   a rate of at least one-and-one-half times regular pay for all hours worked in excess of

   40 hours each week. 29 U.S.C. § 207(a)(1) and (l) 1; 29 C.F.R. § 552.100(a); see

   Landry v. Swire Oilfield Servs., L.L.C., 252 F. Supp. 3d 1079, 1104 (D.N.M. 2017). T o

   prevail on a § 207 FLSA claim, a plaintiff must show (1) that he or she was a covered

          1
            To avoid confusion, it is noted that this parenthetical cite is to a lowercase letter “L”,
   and not the numeral “1”.

                                                     5
Case 1:16-cv-02370-WJM-MEH Document 97 Filed 09/24/19 USDC Colorado Page 6 of 15




   employee of the defendant, (2) that the plaintiff worked overtime hours and the

   defendant did not appropriately compensate the plaintiff for the time worked; and

   (3) that the plaintiff or the defendant was covered by the FLSA. Fracasse v. Ablaze

   Energy, 2016 WL 8577551, at *2–3 (D. Colo. July 1, 2016); Tripodi v. Microculture, Inc.,

   397 F. Supp. 2d 1308 (D. Utah 2005); see also Reagor v. Okmulgee Cty. Family Res.

   Ctr., 501 F. App’x 805, 808 (10th Cir. 2012) (whether plaintiff or defendant was

   engaged in interstate commerce is an element of an FLSA claim). An employer who

   violates the maximum hour provisions of § 207 is liable to the impacted employee for

   unpaid overtime compensation and an equal amount as liquidated damages, plus

   reasonable attorneys’ fees and costs. 29 U.S.C. § 216(b).

                a.        Employer-employee relationship

         Defendant does not dispute that Plaintif fs formerly worked for Defendant as

   HHAs in 2015 and 2016. (ECF No. 64 at 7–8, ¶¶ 3–5; ECF No. 66 at 2, ¶¶ 3–5.)

   Defendant also does not raise any argument that Plaintiffs are exempt employees. See

   20 U.S.C. § 213 (listing FLSA exemptions). Accordingly, there is no factual dispute that

   Plaintiffs are employees under the FLSA, and Plaintiffs have satisfied the first element

   of their FLSA claim.

                b.        Time worked and overtime pay

         The parties agree that Plaintiffs worked in excess of 40 hours a week, and

   Defendant did not pay overtime rates for hours worked in excess of 40 hours. (ECF

   No. 64 at 10; ¶¶ 16–17; ECF No. 66 at 3, ¶¶ 16–17.) T here is no genuine dispute of

   material fact on this element of the FLSA claim, and the Court finds that Plaintiffs have

   satisfied this element of their FLSA claim.

                                                 6
Case 1:16-cv-02370-WJM-MEH Document 97 Filed 09/24/19 USDC Colorado Page 7 of 15




                 c.     Engaged in interstate commerce

          The crux of the parties’ dispute is whether Plaintiffs or Defendant are “covered”

   by the FLSA. Both parties focus their arguments on whether Plaintiffs can establish

   individual or enterprise coverage under § 207(a)(1). Under that subsection, Plaintif fs

   may show that they are entitled to FLSA protection under § 207(a)(1) by demonstrating

   that they, individually, are engaged in interstate commerce, or (2) that Defendant is an

   enterprise engaged in interstate commerce. Reagor, 501 F. App’x at 808. However,

   under the guise of § 207(a)(1) “individual coverage,” Plaintiffs also argue that they are

   covered under § 207(l), which states that “any employee in domestic service in one or

   more households” who works longer than forty hours per week shall “receive[]

   compensation for such employment in accordance with subsection (a).” 29 U.S.C.

   § 207(l).

          The Court will first address domestic service as a basis for FLSA coverage under

   § 207(l), and then individual and enterprise coverage under § 207(a)(1).

                        i.     Domestic Service Employment

          The FLSA explicitly states that “any employee in domestic service in one or more

   households” must receive overtime pay. 29 U.S.C. § 207(l). When Congress added

   the provisions for domestic workers in 1974, it also amended 29 U.S.C. § 202(a) to

   state that “Congress further finds that the employment of persons in domestic service in

   households affects commerce.” See Pub. L. 93-259 § 7, 88 Stat. 55, 62 (1974). T he

   FLSA’s regulations that pertain to domestic service employees review the legislative

   history of the domestic protections:



                                                7
Case 1:16-cv-02370-WJM-MEH Document 97 Filed 09/24/19 USDC Colorado Page 8 of 15




                Congress in section 2(a) of the [FLSA] specifically found that
                the employment of persons in domestic service in
                households affects commerce. In the legislative history it
                was pointed out that employees in domestic service
                employment handle goods such as soaps, mops,
                detergents, and vacuum cleaners that have moved in or
                were produced for interstate commerce and also that they
                free members of the household to themselves to engage in
                activities in interstate commerce (S. Rep. 93–690, pp.
                21–22). The Senate Committee on Labor and Public
                Welfare “took note of the expanded use of the interstate
                commerce clause by the Supreme Court in numerous recent
                cases (particularly Katzenbach v. McClung, 379 U.S. 294
                (1964)),” and concluded “that coverage of domestic
                employees is a vital step in the direction of ensuring that all
                workers affecting interstate commerce are protected by the
                Fair Labor Standards Act” (S. Rep. 93–690, pp. 21–22).

   29 C.F.R. § 552.99. The federal regulations go on to define “domestic service

   employment” as “services of a household nature performed by an employee in or about

   a private home,” including “services performed by employees such as . . . caretakers,

   . . . home health aides, personal care aides, and chauf feurs of automobiles for family

   use.” 29 C.F.R. § 552.3.

         Plaintiffs argue that they are individually covered by the FLSA because they are

   undisputably “employee[s] in domestic service,” and therefore directly covered by the

   FLSA’s overtime provisions. (ECF No. 64 at 14–16.) Defendant, in its Reply in Support

   of Defendant’s Motion (rather than its Response to Plaintif fs’ Motion), contends that

   there is “no statutory presumption of FLSA coverage for [HHAs].” (ECF No. 67 at 1.)

         Other courts that have considered the question of whether employees of a third-

   party service who perform household services in private homes are covered by the

   FLSA under § 207(l) have held that the FLSA directly covers such employees, and that

   such employees are subject to FLSA protection. Arenas v. Truself Endeavor Corp.,

                                               8
Case 1:16-cv-02370-WJM-MEH Document 97 Filed 09/24/19 USDC Colorado Page 9 of 15




   2013 WL 271676, at *3 (N.D. Ill. Jan. 23, 2013); Peterson v. Snodgrass, 683 F. Supp.

   2d 1107, 1121 (D. Ore. 2010); Hanley v. Hand’N Heart, L.L.C., 2007 WL 201088, at *5

   (E.D. Va. Jan. 22, 2007) (finding that after the 1974 amendments to the FLSA,

   “coverage for domestic service employees was therefore driven by the nature of the

   service provided by the employees, rather than the scope of their employer’s economic

   activity”); Nellis v. G.R. Herberger Revocable Tr., 360 F. Supp. 2d 1033, 1036, 1044 (D.

   Ariz. 2005).

          The Court finds the reasoning of these cases persuasive and, considering the

   text of the FLSA itself, its legislative history, and case law defining “domestic services,”

   agrees that the FLSA directly provides coverage for domestic services employees.

   Thus, domestic service employees, including HHAs, are explicitly covered by the

   FLSA’s overtime provisions. It is undisputed that Plaintiffs are HHAs, and thus

   domestic service employees. (ECF No. 64 at 7, ¶ 3; ECF No. 66 at 2, ¶ 3.) As such,

   Plaintiffs are individuals covered by the FLSA’s overtime provision.

                        ii.    Individual Coverage

          Additionally, Plaintiffs argue that they were individuals engaged in interstate

   commerce. See 29 U.S.C. § 207(a)(1). Specifically, Plaintiffs argue that they “handled

   goods that have moved in or were produced for interstate commerce (i.e., brooms,

   mops, vacuum cleaners, soaps, detergents, medication, medical supplies and more) as

   a regular part of their primary job duties.” (ECF No. 68 at 4.) There is no dispute that

   Plaintiffs’ jobs as HHAs involved cleaning the homes of clients including doing laundry,

   washing dishes, sweeping, mopping, vacuuming, and dusting. (ECF No. 64 at 9; ¶ 13;



                                                 9
Case 1:16-cv-02370-WJM-MEH Document 97 Filed 09/24/19 USDC Colorado Page 10 of 15




   ECF No. 66 at 3, ¶ 13.) Defendant argues that Plaintiffs present “no evidence

   regarding the origins of the alleged brooms, mops, and soaps” but rather assume that

   “those goods were manufactured outside of Colorado.” (ECF No. 66 at 5.) Defendant

   argues that these “presumptions . . . are groundless” and that “Plaintiffs have presented

   no evidence to support any of the presumptions.” (ECF No. 67 at 6.)

          On a motion for summary judgment, the Court is required to draw reasonable

   inferences in the light most favorable to the non-moving party. However, the Court

   finds that it would be unreasonable to infer that all of the cleaning supplies used by

   Plaintiffs were manufactured in Colorado and thus did not move in interstate commerce.

   In other words, even taking all reasonable interferences in the light most favorable to

   Defendant, the Court concludes that it would be unreasonable to assume that none of

   the cleaning supplies handled by Plaintiffs had ever moved in interstate commerce.

          The Court finds, therefore, that Plaintiffs have demonstrated there is no

   genuinely disputed material fact on this point, and they have also shown that they are

   covered under the FLSA’s individual coverage provision.

                        iii.   Enterprise Coverage

          A business is an “enterprise engaged in commerce” if it has employees engaged

   in interstate commerce or employees “handling, selling, or otherwise working on goods

   or materials that have been moved in or produced for [interstate] commerce by any

   person,” and has annual gross volume of sales made or business done of at least

   $500,000. 29 U.S.C. §§ 203(s)(1)(A)(i)–(ii). The parties do not dispute that, at all

   relevant times, Defendant had two or more employees and annual gross revenue in

   excess of $500,000. (ECF No. 64 at 8, ¶¶ 7–8; ECF No. 66 at 2, ¶¶ 7–8.)

                                               10
Case 1:16-cv-02370-WJM-MEH Document 97 Filed 09/24/19 USDC Colorado Page 11 of 15




          The only dispute is whether Defendant had employees engaged in commerce or

   employees “handling, selling, or otherwise working on” goods moved in interstate

   commerce. In its Response to Plaintiffs’ Motion, Defendant contends that Plaintiffs fail

   to present any evidence to support their arguments about the nature of Defendant’s

   business and Plaintiffs’ work. (ECF No. 66 at 7.) The Court disagrees. As discussed

   above, Plaintiffs themselves are domestic workers and are engaged in interstate

   commerce. Moreover, as Defendant admits, Plaintiffs’ job duties included cleaning for

   clients, such as sweeping, mopping, dusting, and vacuuming. (ECF No. 64 at 9; ¶ 13;

   ECF No. 66 at 3, ¶ 13.) As discussed above, it would be unreasonable for this Court to

   find that all of the supplies handled by Plaintiffs were manufactured in Colorado, and

   that they at no time ever moved in interstate commerce. Thus, the only reasonable

   inference, based on the undisputed facts, is that Plaintiffs handled goods that moved in

   interstate commerce.

          Therefore, the Court concludes that under individual or enterprise coverage, as

   well as under the domestic service employment provision, Plaintiffs were covered by

   the FLSA. Plaintiffs have thus satisfied the third element of their FLSA claim.

                                            *   *      *

          There is no genuine issue of material fact as to each element of Plaintiff’s FLSA

   claim, and Plaintiffs have satisfied each element of their claim. Accordingly, the Court

   finds that Plaintiffs are entitled to summary judgment on the issue of FLSA liability and

   grants Plaintiffs’ Motion as to their FLSA claim.




                                                11
Case 1:16-cv-02370-WJM-MEH Document 97 Filed 09/24/19 USDC Colorado Page 12 of 15




          2.     Colorado State Law Claim (Claim 2)

          Plaintiffs also move for summary judgment on the liability portion of their

   Colorado state law claims, over which the Court has supplemental jurisdiction. (ECF

   No. 64 at 19–22.) Defendant’s only argument against granting summary judgment is

   that the Court lacks jurisdiction over the federal claims, and should therefore decline to

   exercise supplemental jurisdiction over the state law claims. (ECF No. 66 at 8.) The

   Court has not dismissed the FLSA claim, see Part III.A., supra, and therefore continues

   to exercise supplemental jurisdiction over Plaintiffs’ state law claim. See 28 U.S.C.

   § 1367(c).

          Because Defendant did not object to Plaintiffs’ Motion on substantive grounds

   when it had the opportunity to do so, Plaintiffs’ Motion is effectively confessed.

   Nevertheless, this Court may not grant an unopposed motion for summary judgment

   unless the moving party has first met its burden of production and demonstrates it is

   legally entitled to judgment under Rule 56. See Reed v. Bennett, 312 F.3d 1190,

   1194–95 (10th Cir. 2002). Accordingly, the Court will proceed to evaluate whether

   Plaintiffs have met the Rule 56 standard for summary judgment in their favor.

          Plaintiffs argue that they are entitled to summary judgment on their Colorado

   state law claim, citing the Colorado Wage Act (“CWA”), Colo. Rev. Stat. §§ 8-4-101 et

   seq., and the “Colorado Minimum Wage Orders Numbers 32–32” (“CMWO”), 7 CCR

   1103-1:4 (2015, 2016). (ECF No. 64 at 1.) The Colorado Minimum Wage Act

   (“CMWA”), Colo. Rev. Stat. §§ 8-6-101 et seq., instructs the Director of the Division of

   Labor, Standards and Statistics at the Colorado Departm ent of Labor and Employment



                                               12
Case 1:16-cv-02370-WJM-MEH Document 97 Filed 09/24/19 USDC Colorado Page 13 of 15




   to determine the “standards of conditions of labor and hours of employment.” Colo.

   Rev. Stat. § 8-6-106. The CMWO are the implementing regulations for the CMWA.

         Plaintiffs’ Motion clarifies that they seek summary judgment on their CMWA

   claim, as implemented by the CMWO. (ECF No. 64 at 19–22.) Under the CMW A, “an

   employee receiving less than the legal minimum wage applicable to such employee is

   entitled to recover in a civil action.” Id. § 8-6-118. “[N]on-exempt employees must be

   paid time and one-half their regular rate of pay for all hours worked in excess of 40 per

   week or 12 per day.” Allsopp v. Akiyama, Inc., 2010 WL 1258006, at *2 (D. Colo. Mar.

   26, 2010); 7 CCR 1103-1:4. The CMWO defines an “employer” as “every person, firm,

   partnership, association, [or] corporation . . . employing any person in Colorado” and an

   “employee” as “any person performing labor or services for the benefit of an employer.”

   7 CCR 1103-1:2. Defendant bears the burden to demonstrate that an employee

   qualifies for an overtime exemption. Kennett v. Bayada Home Health Care, Inc., 135 F.

   Supp. 3d 1232, 1238 (D. Colo. 2015) (citing Chase v. Farmers Ins. Exch., 129 P.3d

   1011, 1014–15 (Colo. App. 2004)).

         Defendant admits that it employed Plaintiffs, that Plaintiffs worked more than 40

   hours per week, and that Plaintiffs were not paid overtime rates for hours worked in

   excess of 40 hours per week. (ECF No. 64 at 7, 10; ¶¶ 3, 16–17; ECF No. 66 at 2–3,

   ¶¶ 3, 16–17.) Defendant has not set forth any argument that it was exempt from paying

   overtime, and it therefore has not born its burden to show that an applicable exemption

   exists. On these undisputed facts, the Court finds that there is no genuine dispute of

   material fact as to Defendant’s liability under the CMWA as implemented by the



                                              13
Case 1:16-cv-02370-WJM-MEH Document 97 Filed 09/24/19 USDC Colorado Page 14 of 15




   CMWO, and Plaintiffs are entitled to summary judgment on the liability portion of their

   Colorado state law claims.

   B.     Defendant’s Motion for Summary Judgment

          Defendant seeks summary judgment contending that Plaintiffs cannot put forth

   any evidence that they were engaged in interstate commerce, and therefore they are

   not covered by the FLSA. (ECF No. 63.) As discussed above, there is no genuine

   dispute of material fact on this issue. To the contrary, the undisputed facts establish

   that Plaintiffs are covered by the FLSA, and that they are entitled to judgment as a

   matter of law on the issue of liability as to this claim. On this undisputed factual record,

   therefore, the only logical conclusion the Court can draw is that Defendant is not

   entitled to judgment as a matter of law under Rule 56. For this reason, the Defendant’s

   Motion is denied.

                                       IV. CONCLUSION

          For the reasons set forth above, the Court ORDERS as follows:

   1.     Plaintiffs’ Motion for Partial Summary Judgment (ECF No. 64) is GRANTED;

   2.     Defendant’s Motion for Summary Judgment (ECF No. 63) is DENIED;

   3.     The matter REMAINS SET for a status conference before U.S. Magistrate Judge

          Michael E. Hegarty on October 10, 2019 at 1:30 p.m. in Courtroom A501; and

   4.     The matter is SET for a 3-day jury trial on willfulness and damages only to begin

          on March 16, 2020 at 8:30 a.m. in Courtroom A801. A Final Trial Preparation

          Conference is set for February 28, 2020 at 2:00 p.m. in Courtroom A801.




                                                14
Case 1:16-cv-02370-WJM-MEH Document 97 Filed 09/24/19 USDC Colorado Page 15 of 15




         Dated this 24th day of September, 2019.

                                                   BY THE COURT:




                                                   William J. Martínez
                                                   United States District Judge




                                            15
